1 Reported in 246 N.W. 531.
The trial court dismissed an appeal from the action of the village council of Aurora allowing by one resolution three separate claims of respondent for services and expenses, on the ground that but one notice of appeal was served as to all three claims. It appears that respondent filed with the proper village officer three separate and distinct claims for legal services and expenses in different matters. These three bills were allowed together by the village council by a resolution reading as follows:
"Special meeting      Dec. 19, 1931.
"Moved by Smolich and supported by Danculovic that the following bills of G.H. Lommen; for professional services in tax hearings $800.00, professional services in bond issue matters not including *Page 79 
actual expense $768.00, and actual expense for trips for selling of bonds $400.00; sum total of $1,968.00 be allowed.
"Ayes: Grudnosky, Smolich, and Danculovic
"Nays: Rebrovich and Mike."
Twelve taxpayers of the village appealed by one notice of appeal from the allowance.
We are of the opinion that the one notice was sufficient to review the allowance. The claims might have been filed in one claim or could have been joined in one action. The council combined the allowance in one action, and there was but one action of the council to review.
Order reversed.